                                                                           1    Joel E. Tasca
                                                                                Nevada Bar No. 14124
                                                                           2    Holly Ann Priest
                                                                                Nevada Bar No. 13226
                                                                           3    BALLARD SPAHR LLP
                                                                                1980 Festival Plaza Drive, Suite 900
                                                                           4    Las Vegas, NV 89135
                                                                                Telephone: (702) 471-7000
                                                                           5    Facsimile: (702) 471-7070
                                                                                tasca@ballardspahr.com
                                                                           6    priesth@ballardspahr.com
                                                                           7    Attorneys for Onemain Financial, Inc.
                                                                           8
                                                                                                              UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                                  DISTRICT OF NEVADA
                                                                           10

                                                                           11   SANDRA DANIEL,
                                                                                                                             Case No. 2:19-CV-00745-APG-CWH
                                                                           12                    Plaintiff,
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           13   vs.                                          STIPULATION AND ORDER TO
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                                                             EXTEND TIME TO RESPOND TO
                                                                           14   WELLS FARGO HOME MORTGAGE;                   COMPLAINT (FOURTH REQUEST)
                                                                                ONEMAIN FINANCIAL, INC.;
                                                                           15   EQUIFAX INFORMATION SERVICE
                                                                                LLC; AND TRANSUNION LLC,
                                                                           16
                                                                                                 Defendants.
                                                                           17

                                                                           18
                                                                                      Onemain Financial, Inc. (“Onemain”) and Plaintiff Sandra Daniel stipulate and
                                                                           19
                                                                                agree that Onemain has up to and including July 23, 2019 to respond to Plaintiff’s
                                                                           20
                                                                                Complaint (ECF No. 1). The parties continue to discuss possible resolution of the case
                                                                           21
                                                                                and an additional brief extension will give the parties adequate time for ongoing
                                                                           22
                                                                                discussions. 1
                                                                           23
                                                                                                                  [Continued on next page.]
                                                                           24

                                                                           25

                                                                           26
                                                                                      1 By filing this Stipulation, Onemain is not waiving any defense, affirmative or
                                                                           27
                                                                                otherwise, it may have in this matter.
                                                                           28
                                                                           1          This is the fourth request for an extension, and it is made in good faith and not
                                                                           2    for purposes of delay.
                                                                           3          DATED this 9th day of July, 2019.
                                                                           4    KNEPPER & CLARK LLC                           BALLARD SPAHR LLP
                                                                           5
                                                                                By: /s/ Shaina R. Plaksin                     By: /s/ Holly Ann Priest
                                                                           6        Matthew I. Knepper, Esq.                     Joel E. Tasca
                                                                                    Nevada Bar No. 12796                         Nevada Bar No. 14124
                                                                           7        Miles N. Clark, Esq.                         Holly Ann Priest
                                                                                    Nevada Bar No. 13848                         Nevada Bar No. 13226
                                                                           8        Shaina R. Plaksin, Esq.                      1980 Festival Plaza Drive, Suite 900
                                                                                    Nevada Bar No. 13935                         Las Vegas, Nevada 89135
                                                                           9        5510 So. Fort Apache Rd.
                                                                                    Suite 30
                                                                           10       Las Vegas, Nevada 89148                   Attorneys for Onemain Financial, Inc.
                                                                           11   Attorneys for Sandra Daniel
                                                                           12
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           13
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070




                                                                                                                       ORDER
        BALLARD SPAHR LLP




                                                                           14                                          IT IS SO ORDERED:
                                                                           15
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                           16
                                                                                                                       DATED: July 11, 2019
                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                          2
